Exhibit 10.16

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THEREFORE, THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR
UNDER AN EXEMPTION FROM SUCH REGISTRATION PERMITTED BY APPLICABLE LAW.

WARRANT TO PURCHASE COMMON STOCK

OF

GRAYMARK HEALTHCARE, INC.

This Warrant is issued to Tyche Health Enterprises LLC, a Nevada limited
liability company (together with its successors and assigns, the “Holder”), by
Graymark Healthcare, Inc., an Oklahoma corporation (the “Company”), as of
July 22, 2013 (the “Warrant Issue Date”). This Warrant is issued for a purchase
price of $10.00 plus the Holder’s obligations as described in the Asset Purchase
Agreement (the “Asset Purchase Agreement”) between the Holder and TSH
Acquisition, LLC, an Oklahoma limited liability company (the “Buyer”).

1. Purchase of Shares. Subject to the terms and conditions set forth in this
Warrant, the Holder is entitled, upon surrender of this Warrant at the Company’s
principal office (or at such other place as the Company notifies the Holder in
writing), to purchase from the Company, up to 2,812,963 fully paid and
non-assessable shares of the Company’s Common Stock (the “Shares”).

2. Exercise Price. The purchase price per Share is $1.35, subject to adjustment
pursuant to Section 6 (as adjusted, the “Exercise Price”).

3. Exercise Period. This Warrant is exercisable, in whole or in part, beginning
on the date that is ninety (90) days after the Warrant Issue Date and continuing
until the date that is 90 months after the Warrant Issue Date, at which time
this Warrant will expire.

4. Method of Exercise. So long as this Warrant remains outstanding and
exercisable in accordance with Section 3 above, the Holder may exercise, in
whole or in part, and from time to time, in as many separate transactions as
Holder may determine, the purchase rights evidenced by this Warrant. Such
exercise will be effected by the surrender of this Warrant to the Company at its
principal offices, together with a duly executed Notice of Exercise (a copy of
the form of which is attached hereto), and the payment to the Company of an
amount equal to the aggregate Exercise Price for the number of Shares being
purchased.

5. Certificates for Shares. Upon the Holder’s exercise of its purchaser rights
hereunder, one or more certificates for the number of Shares purchased will be
issued to the Holder as soon as practicable thereafter (with appropriate
restrictive legends). If the Holder has any remaining rights under this Warrant
following a partial exercise of the Holder’s purchase rights hereunder, the
Company will reissue this Warrant to evidence such remaining rights.

6. Adjustment of Exercise Price and Number of Shares. The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price is
subject to adjustment from time to time as follows:



--------------------------------------------------------------------------------

(a) Subdivisions, Combinations and Other Issuances. If at any time before the
expiration of this Warrant, the Company subdivides its Common Stock, by split-up
or otherwise, or combines its Common Stock, or issues additional shares of its
Common Stock as a dividend with respect to any shares of its Common Stock, the
number of Shares issuable on the exercise of this Warrant will be
proportionately increased in the case of a subdivision or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
will also be made to the purchase price payable per share, but the aggregate
purchase price payable for the total number of Shares purchasable under this
Warrant (as adjusted) will remain the same. Any adjustment under this
Section 6(a) will become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
stock dividend, or if no record date is fixed, upon the making of such stock
dividend.

(b) Reclassification, Reorganization and Consolidation. If at any time before
the expiration of this Warrant, the Company undergoes any reclassification,
capital reorganization, or change in its Common Stock (other than as a result of
a subdivision, combination, or stock dividend provided for in Section 6(a)
above), the Company (or its successor) will execute and deliver to the Holder
appropriate documents evidencing the Holder’s right, at any time before the date
on which this Warrant would expire, to purchase, at a total price equal to that
payable upon the exercise of this Warrant, the kind and amount of shares of
stock and/or other securities and property receivable in connection with such
reclassification, reorganization, or change, as the Holder could have purchased
immediately before such reclassification, reorganization, or change. In any such
case appropriate provisions will be made with respect to the Holder’s rights and
interest so that the provisions of this Warrant will thereafter be applicable
with respect to any shares of stock or other securities and property deliverable
upon exercise of this Warrant, and appropriate adjustments will be made to the
purchase price per share payable hereunder, provided the aggregate purchase
price will remain unchanged.

(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of this Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of shares of Common Stock or other securities or property
thereafter purchasable upon exercise of this Warrant.

7. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment to the Holder
for such fractional shares based on the Exercise Price then in effect.

8. Restricted Securities. Holder hereby confirms that it has been informed that
this Warrant and the Shares issued upon exercise of this Warrant are restricted
securities under the Securities Act of 1933, as amended (the “Act”), and may not
be resold or transferred unless the securities to be resold are first registered
under the federal securities laws or unless an exemption from such registration
is available. Accordingly, Holder hereby acknowledges that it is prepared to
hold this Warrant, and the Shares issued upon exercise of this Warrant, for an
indefinite period.

 

2



--------------------------------------------------------------------------------

9. Transfers of Warrant.

(a) To the extent permitted by the Act (either pursuant to a valid registration
thereunder or exemption from such registration) and other applicable state and
federal law, Holder may partially or wholly assign or transfer this Warrant and
its rights hereunder. Upon the Holder’s surrender of this Warrant to the Company
at its principal offices, together with a copy of the documentation evidencing
such transfer or assignment, the Company shall issue replacement warrants in
place hereof to Holder (if Holder retains any rights hereunder) and each
transferee in substantially similar form to this Warrant evidencing the rights
of Holder and such transferee(s), as applicable, in and to the proportionate
number of Shares to which they are entitled.

(b) Except as provided in the preceding Section 9(a), this warrant is not
transferable in whole or in part without the Company’s prior written consent,
and as permitted by applicable law (including without limitation, the Act).

10. Counterparts. This Warrant may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

11. Governing Law; Dispute Resolution. This Warrant shall be governed in all
respects by the laws of the State of Oklahoma as such laws are applied to
agreements between Oklahoma residents entered into and to be performed entirely
within Oklahoma.

12. Amendment. Any term of this Warrant may be amended only with the written
consent of the Company and the holder of this Warrant. No waivers of, or
exceptions to, any term, condition or provision of this Warrant, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.

[SIGNATURE PAGE ATTACHED]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by an
officer thereunto duly authorized.

 

GRAYMARK HEALTCHARE, INC. By:   /s/ Stanton Nelson   Stanton Nelson   Chief
Executive Officer

SIGNATURE PAGE

WARRANT TO PURCHASE COMMON STOCK



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

To: Graymark Healthcare, Inc.

The undersigned hereby elects to purchase                      shares of Common
Stock of Graymark Healthcare, Inc., an Oklahoma corporation, pursuant to the
terms of the attached Warrant; payment of the Exercise Price per share required
under such Warrant accompanies this notice. A new warrant evidencing the
remaining shares of Common Stock covered by such Warrant, but not yet subscribed
for and purchased, if any, should be issued in the name of the undersigned.

 

WARRANT HOLDER:

By:

   

Name:

   

Title

   

Name:

   

Address:

       

Date:

   